PER CURIAM:
Marcos Gonzalez-Delgado appeals the district court’s order denying his motion to dismiss his indictment, filed pursuant to Fed. R. Crim. P. 12(b)(2).* We have reviewed the record and find no reversible *192error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Gonzalez-Delgado, No. 1:04-cr-00084-LHT-DLH-l, 2008 WL 2795881 (W.D.N.C. July 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


As the district court noted, Gonzalez-Delgado likely intended to bring this motion under *192Fed. R. Crim. P. 12(b)(3)(B). However, as relief is unavailable to him under either subsection of Rule 12, we find this to be of no consequence.